108 F.3d 1386
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Danilo Neneng SIMON, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 95-70825.
United States Court of Appeals, Ninth Circuit.
Submitted March 7, 1997.*Decided March 11, 1997.

Before:  FARRIS, KOZINSKI, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Petitioner, a Philippine businessman, was approached by members of that country's New People's Army for money to buy weapons.  He testified that when he refused them, they threatened his life.  As a result of the threats, he says, he fled the country two years later.


3
The BIA denied his petition for asylum and withholding of deportation largely on the basis of the IJ's adverse credibility determination.  That, in turn, was based both on inconsistencies in petitioner's account and the general implausibility of his story.  For example, he claims that he "remain[ed] in the Philippines for approximately two years after having been threatened with death by people who he believed were fully capable of carrying out those threats."   Administrative Record at 32.  Given the significant problems with his account, the IJ's finding that petitioner had not proven a subjective fear of future persecution was supported by substantial evidence;  no other conclusion was compelled.


4
DENIED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3